DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SHANE M. SHAW,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1199

                               [July 15, 2021]

   Appeal of order denying rule 3.800 motion from the Seventeenth
Judicial Circuit, Broward County; Mariya Weekes, Judge; L.T. Case Nos.
10-015069CF10A, 11-007302CF10A and 11-007595CF10A.

   Shane M. Shaw, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.